DETAILED ACTION
Reasons for Allowance
Claims 1, 3, 5-10, 14 and 21-24 are allowed.
Claims 2, 4, 11-13, 15-20 and 25 are cancelled.
The following is an examiner’s statement of reasons for allowance. 
	Regarding independent claim 1: the prior art didn’t suggest or teach the claimed invention with “the thicknesses being in the lamination direction of the first ferromagnetic metal layer.” in combination with the other elements of the claim. 
Regarding independent claim 21: the prior art didn’t suggest or teach the claimed invention with “wherein the spin current generating part has recessed parts disposed on each side of the spin current generating part in the direction in which the current flows, and the two low resistance parts, and
the each low resistance part is fit into each recessed part of the spin current generating part.” in combination with the other elements of the claim.  
Regarding independent claim 22: the prior art didn’t suggest or teach the claimed invention with “wherein a length of the spin current generating part is smaller than a length of the first ferromagnetic metal layer in the direction in which the current flows.” in combination with the other elements of the claim.  
Regarding independent claim 24: the prior art didn’t suggest or teach the claimed invention with “wherein the spin-orbit torque wiring includes two low resistance parts having a recessed part disposed on one side of the low resistance part, and
each side of the spin current generating part is fit into the each recessed part of the low resistance parts.” in combination with the other elements of the claim.  
Dependent claims 3, 5-10, 14 and 23 is allowed by virtue of their dependency.
The closest prior art MANIPATRUNI (US 2018/0158588 A1), in view of BRAGANCA (US 2017/0117323 A1), and Yi (US 9,218,864 B1) either singularly or in combination, fail to anticipate or render the above under line limitation obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included in the PTOL-892 Notice of References Cited attached herewith.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Long H Le whose telephone number is (571) 272-2769. The examiner can normally be reached on M-F 8:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                       
/KENNETH PARKER/Supervisory Patent Examiner, Art Unit 2815                                                                                                                                                                                                        
/LONG H LE/
Examiner, Art Unit 2815